Perkins, J.
Complaint to enforce the alleged lien of a ditching assessment.
Demurrer to the complaint, for want of facts, overruled, and exception reserved.
*201Decree below for the appellee.
The assessment was the foundation of the action, and a copy of it should have been filed as an exhibit, with the complaint. West v The Bullskin, etc., Ditching Co., 19 Ind. 458; Etchison Ditching Association v. Hillis, 40 Ind. 408; Alkire v. The Timmons Ditching Co., 51 Ind. 71; Alspaugh v. The Ben Franklin Draining Association, 51 Ind. 271.
A copy of the assessment was not filed.
The complaint was fatally defective on demurrer.
The overruling of the demurrer to the complaint is assigned for error m this court.
The court erred in overruling the demurrer to the complaint.
The judgment is reversed, with costs, and the cause remanded for further proceedings.